ON THE MERITS.
Defendant admits that he removed from plaintiff’s land 143,846 feet, board measure, of pine timber, more than plaintiff reoeived from defendant’s land, and the evidence shows and defendant does not dispute that such timber was worth $4.50 per thousand feet, board measure, amounting, after deduction of severance tax, to $511.54, but sets up by way of set-off and reconvention a claim' for $3366.96, damages he alleges he sustained by reason of the refusal of plaintiff to receive and pay for 841,740 feet of pine timber, board measure, his loss on which he alleges, was $4.00 per thousand feet.
So the only question for our determina-* tion is the set-off and reconventional demand of defendant.
The evidence makes it clear, we think, that ¡plaintiff did not refuse to accept any timber that by the contract it was under obligation to accept, and that the timber it refused was worthless.
Defendant, R. L. Edwards, testified that the 841,740 feet of timber lay in the swamp for two years before he removed it to his own mill and manufactured it into lumber, and:
“Q. At the time you carried them (logs) out to your mill, what condition was this timber in?
“A. Some in pretty bad condition; and some was not so bad.
* * *
“Q. Mr. Edwards, on what date did you receive a letter from the Breece Lumber Company refusing to take these logs?
“A. Some time in the summer of 1925. You can get it, I guess, from the time I made the last delivery of logs; I suppose along in 1925.-
“Q. The last delivery of logs was made in * * * July, 1925.
“A. That is about the time.
“Q. It is your testimony, then, that that is your first knowledge that you had that the Breece Lumber Company would not accept these logs?
“A. Yes, sir.
“Q. You were under the impression that they would accept them if you would make certain deductions?
“A. Yes, sir.
"Q. Did you ever tender them on that basis?
“A. No, sir.
“Q. From July, 1924, to July, 1925; did you ever tender them to them at a lesser price ?
‘.‘A. No, sir.
“Q. You permitted them to stay there in the woods waiting for the water? * * *
“A. Yes, sir.
“Q. You let them stay there a little over a year and made no tender of them to them ?
“A. I could not; we didn’t have any water.”
By the court:
“Q. Mr. Edwards, had there been any damage done to the logs at the time you say they were refused by the plaintiffs, the Breece Lumber Company?
“A. Yes, sir; that was something over two years from the time they were cut.
“Q. At the time they stopped you?
“A. Yes, sir.
*546“Q. Were the logs damaged any at the time they stopped you from hauling them?
“A. Yes, sir; but the question of damage was not considered; that is, he wanted us to leave the logs there and bring them in when the high water came, and take off the price for rehauling them when the water came the next winter, and the water didn’t get out of¡ the banks of the river.”
Emmett Crow, a witness for defendant, testified:
“Q. How much was this 841,740 feet of timber that was left in the swamp and finally salvaged by Mr. Edwards, damaged per thousand, when it was finally manufactured by him in 1925?
“A. I consider it was damaged to the amount it was worth at first. I would not have given anything at all for the timber the way it was, the condition it was in, in the summer of 1925.
“Q. How much would you say the damage per thousand to this timber was?
“A. Well, the minimum it was damaged $4.00 all right; it was damaged as much as $4.00 or more.
“Q. Please state, whether or not, from your timber experience, these logs were being damaged every day they stayed there ?
“A. Yes, sir; from 1924 until they were sawed up.
“Q. Do you know why Mr. Edwards permitted the logs to remain there from July, 1924, to July, 1925, when he saw there was no high water?
“A. I don’t know why he left them there other than awaiting for high water.”
Defendant’s 841,740 feet of logs were worm eaten and plaintiff was under no obligation to ac'cept them and incurred no liability to defendant in refusing to accept them.
The evidence makes it clear that defendant cut and removed from plaintiff’s land to his mill 2,887,552 feet of timber and cut from his own land and delivered at plaintiff’s mill an equal quantity of timber, and that in addition thereto defendant cut and removed to his mill from plaintiff’s land 143,846 feet of pine timber for which plaintiff has not received any consideration whatever. Defendant therefore owes plaintiff the value of this timber which, the evidence shows, was worth $4.50 per thousand feet.
Plaintiff was in no way responsible for defendant cutting 841,740 feet of timber from his own land and letting it lie in the swamp until it became worm eaten and worthless, and defendant’s only complaint against plaintiff is that it refused to accept worm eaten and worthless timber under their contract which entitled it to sound timber.
The judgment appealed from is correct and accordingly it is affirmed.